EXHIBIT 10.1

 
AMENDMENT AGREEMENT NUMBER TWO


This Amendment Agreement Number Two (this “Agreement”) is entered into as of
December 3, 2015, by and between Great Basin Scientific, Inc., a Delaware
corporation (the “Company”), and the investor signatory hereto (the “Investor”)
with reference to the following facts:
 
A.           On February 25, 2015, the Company, in connection with a public
offering of units of the Company, entered into an underwriting agreement (the
“Underwriting Agreement”) with Dawson James Securities, Inc., as representative
of the several underwriters, and amended the Underwriting Agreement on February
27, 2015.  Pursuant to the Underwriting Agreement, as amended, the Company sold
approximately 2,724,000 units, with each unit consisting of one share of Series
E Convertible Preferred Stock and eight Series C Warrants, as amended (the
“Series C Warrants”). The Series C Warrants were previously amended on June 23,
2015 and September 21, 2015. Capitalized terms not defined herein shall have the
meaning as set forth in the Series C Warrants, as amended.
 
B.           The Investor currently holds such aggregate number of Series C
Warrants as specified on the signature page of such Investor (collectively, the
“Investor Warrants”).
 
C.           Each of the Company and the Investor desires to amend the Investor
Warrants as further provided herein.
 
D.           In compliance with Section 9 of the Series C Warrants, this
Agreement shall only be effective upon the execution and delivery of this
Agreement and agreements in form and substance identical to this Agreement (the
“Other Agreements”, and together with this Agreement, the “Agreements”) by other
holders of Series C Warrants (each, an “Other Holder”) which, together with the
Investor, represent holders of Series C Warrants then exercisable for an
aggregate number of shares of Common Stock equal to at least 66.7% of the number
of shares of Common Stock issuable upon exercise of all Series C Warrants
outstanding as of such time of determination (disregarding all limitations on
exercise set forth in the Series C Warrants) (the “Required Holders”) (such
time, the “Effective Time”).
 
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
 
1.           Amendments to Series C Warrants.  As of the Effective Time, each of
the Series C Warrants shall be amended as follows:
 
a.           Section 1(h) of the Series C Warrants is hereby amended as follows:
 
“Sub-section (b) thereof which currently begins “(b) commencing upon the first
time that an Authorized Share failure shall occur…” is hereby amended to read
“(b) commencing upon the first day that any Authorized Share Failure shall
occur…”
 


 
 

--------------------------------------------------------------------------------

 
 
 
b.
Section 1 is hereby amended to add Section 1(i) as follows:

 
“(i)           Mandatory Exercise. At 5:00 p.m. (New York City time) on the
Trading Day that is twenty five (25) Trading Days (the “Mandatory Exercise
Time”) after an amendment to the Company’s certificate of incorporation, as
amended, goes effective with the Delaware Secretary of State that increases the
Company’s available authorized shares of common stock, either through an
increase in authorized shares of common stock and/or through a reverse stock
split, to meet the Required Reserve Amount and eliminate the Authorized Share
Failure (“Authorized Share Amendment Date”), this Warrant, along with all then
outstanding Purchased Warrants, will automatically be deemed exercised pursuant
to Section 1(d) hereof and the Company will deliver to the Holder of this
Warrant shares of Common Stock equal to the “Net Number” of shares of Common
Stock to be delivered as determined by the formula in Section 1(d) hereof for
settlement in shares of Common Stock, delivery to occur pursuant to the exercise
and delivery procedures of this Warrant; provided however, that if delivery of
shares of Common Stock would result in the Holder or any of its Affiliates
beneficially owning in excess of 4.99% of the Common Stock (such beneficial
ownership to be calculated in the same manner set forth in Section 1(f) hereof),
then the Company will issue and deliver to the Holder: (A) such number of shares
of Common Stock to bring the Holder’s beneficial ownership equal to 4.99% and
(B) such number of pre-funded rights (“Pre-Funded Rights”) in the Company,
exercisable at any time without any additional payment upon notice to the
Company, to acquire such number of shares of Common Stock equal to the remaining
shares of Common Stock due to be delivered pursuant to Section 1(d) thereof such
that the aggregate number of shares of Common Stock delivered under (A) plus the
number of shares of Common Stock acquirable upon exercise of the Pre-Funded
Rights equals the “Net Number” of shares of Common Stock to be delivered. The
Pre-Funded Rights will contain a provision limiting the exercise or exchange of
such Pre-Funded Rights substantially identical to Section 1(f) hereof. In
connection with the mandatory exercise of this Warrant pursuant to this Section,
the Holder hereby agrees to use its commercially reasonable efforts to assist
the Company in completing such exercise, including but not limited to, executing
and delivering to the Company a completed and duly executed Exercise Notice for
this Warrant in its entirety. The Holder agrees that its failure to cooperate
with the Company and deliver an Exercise Notice may result in a delay of
delivery of the shares of Common Stock or Pre-Funded Rights and that to the
extent such delay is attributable to such Holder’s failure to cooperate, the
Company shall not be liable to the Holder for such delay, including pursuant to
Section 1(c) hereof. If from the Authorized Share Amendment Date through the
Mandatory Exercise Time, as may be adjusted pursuant to this provision, either
(a) an Authorized Share Failure occurs or is occurring and this Warrant is
subject to a Standstill Period or (b) the Common Stock is subject to a Trading
Halt, then the Mandatory Exercise Time will be delayed one Trading Day for every
Trading Day of such Standstill Period or such Trading Halt, provided that if
this Warrant is subject to both a Standstill Period and a Trading Halt on the
same Trading Day, the Mandatory Exercise Time will only be extended by one
Trading Day.”
 
 


 
 
- 2 -

--------------------------------------------------------------------------------

 
 
c.           Section 2(a) of the Series C Warrants is hereby amended to add the
following sentence to the end of such section:
 
“Any other calculation made pursuant to the provisions of this Warrant occcuring
immediately after the record date for the determination of shareholders entitled
to receive such dividend or distribution or for any such stock split, shall be
adjusted accordingly to reflect the dividend, distribution or stock split,
inlcuding specifically, but without limitation, an adjustment to the Closing Bid
Price used to calculate the “Net Number” of shares of Common Stock to be
delivered pursuant to Section 1(d) hereof.”
 
d.           Section 6 of the Series C Warrants is hereby amended to add the
following sentence to the end of such section:
 
“Notwithstanding anything in this Warrant to the contrary, with respect to any
given number of Warrant Shares issuable upon exercise of this Warrant (except to
the extent the Company does not have sufficient authorized shares of common
stock available to effect such exercise of this Warrant), the Holder hereby
acknowledges and agrees that the Holder shall not own, and shall be prohibited
from representing to any Person that such Holder owns, such Warrant Shares
“long” (as defined pursuant to Regulation SHO of the Securities Exchange Act of
1934, as amended) until such time as the Holder shall have delivered an
irrevocable Exercise Notice with respect to such Warrant Shares to the Company
pursuant to Sections 1(a) or 1(d) of this Agreement.”
 
e.           The following definitions will be inserted into Section 16 of the
Series C Warrants, mutatis mutandis with respect to the section numbers in such
section:
 
““Trading Halt” means any Trading Day on which the Common Stock does not trade
on any Eligible Market either by reason of a suspension in trading, a trading
halt or otherwise.”
 
2.           Acknowledgements.  The Company hereby confirms and agrees that (i)
except with respect to the amendments set forth in Section 1 above as of the
Effective Time, the Series C Warrants shall continue to be, in full force and
effect; (ii) the execution, delivery and effectiveness of this Agreement shall
not operate as an amendment of any right, power or remedy of the Investor except
to the extent set forth herein. As of the Effective Time, the Series C Warrants
will be fully amended and restated to reflect the amendments set forth in
Section 1 above and the form of such amended and restated Series C Warrant will
be substantially as attached hereto as Exhibit A.
 
3.           Fees, Expenses, Taxes.  Each party to this Agreement shall bear its
own expenses in connection with the transactions contemplated hereby.
 
4.           Disclosure of Transactions and Other Material Information.  On or
before 9:30 a.m., New York City time, on December 9, 2015, the Company shall
file a Current Report on Form 8-K describing the terms of the transactions
contemplated by this Agreement in the form required by the Securities Exchange
Act of 1934, as amended, and attaching a copy of the form of this Agreement as
an exhibit to such Current Report on Form 8-K (including all
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
attachments, schedules and exhibits thereto, the “8-K Filing”). From and after
the filing of the 8-K Filing with the Securities and Exchange Commission, the
Investor shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, that is not disclosed in
such 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and each Investor or any of
its affiliates, on the other hand, shall terminate. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, affiliates, employees and agents, not to, provide any
Investor with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express prior
written consent of such Investor.  To the extent that the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates
employees or agents delivers any material, non-public information to any
Investor without such Investor’s consent, the Company hereby covenants and
agrees that such Investor shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information.  The Company understands and confirms that the Investor will rely
on the foregoing representations in effecting transactions in securities of the
Company.
 
 
5.           Representations and Warranties.
 
(a)           Each Investor, as to itself only, represents and warrants to the
Company with respect to only itself that, as of the date hereof and as of the
Effective Date:
 
(i)           Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement.
 
(ii)           Ownership of Investor Warrants.  The Investor owns and holds,
both beneficially and of record, the entire right, title, and interest in and to
the Investor Warrants free and clear of all Encumbrances (as defined below). The
Investor has full power and authority to transfer and dispose of the Investor
Warrants to the Company free and clear of any Encumbrance.  There is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any of the Investor Warrants. As used herein, “Encumbrances”
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future other than
encumbrances by one or more brokers of the Investor and encumbrances under
federal or state securities laws.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(iii)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and constitutes the
legal, valid and binding obligations of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(iv)           No Conflicts.  The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby will not (I) result in a violation of the
organizational documents of the Investor, (II) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (III) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (II) and (III)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.
 
(b)         The Company represents and warrants to the Investor that, as of the
date hereof and as of the Effective Date:
 
(i)           Organization and Qualification. Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
 
(ii)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement. The execution and delivery of this Agreement by the Company, and
the consummation by the Company of the transactions contemplated hereby has been
duly authorized by the Company’s board of directors and no further filing,
consent or authorization is required by the Company, its board of directors,
shareholders or other governing body.  This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.
 
(iv)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (I) result in a violation of the organizational
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
documents of the Company or any share capital of the Company, (II) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (III)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Nasdaq Capital Market and including all applicable
federal laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (II) or (III)
above, to the extent that such violations could not reasonably be expected to
have a material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform any of its obligations hereunder.
 
(vi)           Consents.  Neither the Company nor any of its subsidiaries (the
“Subsidiaries”) is required to obtain any consent from, authorization or order
of, or make any filing or registration with any Governmental Entity (as defined
below) or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations
contemplated hereby.  All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof (or in the case of filings, will be made timely after the date hereof),
and neither the Company nor any of its Subsidiaries are aware of any facts or
circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registrations, applications or filings
contemplated hereby. “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.
 
6.           Independent Nature of Investor Obligations and Rights.  The
obligations of the Investor under this Agreement are several and not joint with
the obligations of any Other Holder, and the Investor shall not be responsible
in any way for the performance of the obligations of any Other Holder under any
Other Agreement.  Nothing contained herein or in any Other Agreement, and no
action taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Holders as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investor and Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that the Holders are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or  any Other Agreement.  The Company and the
Investor
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
confirm that the Investor has independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors.  The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or, any Other Agreement, and it shall not be necessary for any Other
Holder to be joined as an additional party in any proceeding for such purpose.
 
7.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
8.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.  In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.
 
9.           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
10.           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
11.           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
12.           Amendments.  No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Investor.
 
13.           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
in order to carry out the intent and accomplish the purposes of this Agreement
and the consummation of the transactions contemplated hereby.
 
14.           Notice.  Whenever notice is required to be given under this
Agreement, unless otherwise provided herein, such notice shall be given to such
address as set forth on the signature page of such party.
 
15.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 
16.           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS CONSENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 [Signature Pages Follow]
 
- 8 -

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 

 
INVESTOR:
 
 
                                         
 
By:
        Name:       Title:            
Address for Notices:_________________________________________
 
_________________________________________________________
 
_________________________________________________________
 
Aggregate number of Series C Warrants held by the Investor (without regard to
any limitation on exercise set forth therein):
 
_________________________________________________________
 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.



 
THE COMPANY:
 
   
GREAT BASIN SCIENTIFIC, INC.
 
 
         
 
By:
        Name:       Title:            
Address for Notices:
 
Great Basin Scientific, Inc.
2441 South 3850 West
Salt Lake City, UT   84120
Attention:  Chief Executive Officer
Facsimile: (801) 990-1051
E-Mail:  rashton@gbscience.com
               jrona@gbscience.com
         




 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Amended and Restated Series C Warrant


[see attached]

 
 

--------------------------------------------------------------------------------

 
